      Case 3:19-cv-04238-MMC Document 299 Filed 10/26/20 Page 1 of 4




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                     UNITED STATES DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN FRANCISCO DIVISION
14

15 PROOFPOINT, INC.; CLOUDMARK LLC                  CASE NO. 3:19-cv-04238-MMC (RMI)

16
                    Plaintiffs,
17                                                  PLAINTIFFS’ WRITTEN    REQUEST
                                                    REGARDING THE PROCEDURE FOR
18
          v.                                        DISCOVERY LETTER-BRIEFS
19

20
   VADE SECURE, INCORPORATED; VADE                  Hearing
21 SECURE SASU; OLIVIER LEMARIÉ                     Date: N/A (General Order 72-6)
                                                    Judge: Hon. Robert M. Illman
22
                    Defendants.
23

24

25

26

27

28

          05829-00002E/12394863.1
                          Case 3:19-cv-04238-MMC Document 299 Filed 10/26/20 Page 2 of 4




                 1           As the Court has likely observed, this case has seen a fair number of discovery disputes,

                 2 some of which have required court intervention despite Plaintiffs’ repeated efforts to persuade

                 3 Defendants to cooperate with their discovery obligations. (See, e.g., Dkt. 287 (Plaintiffs’ renewed

                 4 motion for sanctions and enforcement of the Courts’ prior orders).) These disputes have led the

                 5 parties to file at least 10 joint discovery letter-briefs over the past 10 months—for which the parties

                 6 have continuously followed the same procedure for exchanging, compiling, and jointly filing the

                 7 parties’ position statements. (J. Cheng Decl. ¶ 3; Dkts. 91–93, 127–128, 145–146, 167, 178, 228.)

                 8 This established procedure 1 gives all parties an equal amount of time to prepare their position

                 9 statements and favors neither the movant nor the non-movant. Having never departed from this

                10 procedure, it has become the custom and practice by which the parties work together to timely file

                11 their joint letter-briefs in accordance with the Court’s General Standing Order. (Id.)

                12           But now, Defendants—for the first time and with no legitimate reason—are refusing to

                13 provide their position statements under the parties’ established procedure, thereby obstructing the

                14 timely filing of two prospective joint letter-briefs. (See Ex. 1 at 2; see also J. Cheng Decl. ¶¶ 5–9.).)

                15 Specifically, the subjects of the two letter-briefs were discussed on the parties’ lead counsel meet-

                16 and-confer on Tuesday, October 20. (Id. ¶¶ 4–5; Ex. 1 at 3.) Later that day, Plaintiffs’ counsel sent

                17 Defendants an email describing their understanding of the parties’ positions, and confirming the

                18 date and time for the parties’ simultaneous, mutual exchange of position statements, just as the

                19 parties had done for all 10 prior joint letter-briefs. (See id.; J. Cheng Decl. ¶¶ 3, 6.) Accordingly,

                20 on Sunday, October 25, Plaintiffs provided Defendants with proposed templates/shells in which the

                21 parties would later insert their statements. (Ex. 1 at 2.) However, later that Sunday evening, Vade’s

                22 counsel responded that Defendants would not provide their position statements unless Plaintiffs first

                23 sent their portions of the two letter-briefs “two full business days in advance of filing” on Tuesday,

                24 October 27, i.e., by early the next morning. (See id. at 1–2 (e.g., “Vade Defendants’ insistence on

                25

                26           1
                              For all 10 of the prior joint letter-briefs, the parties have participated in a simultaneous,
                   mutual exchange of their respective position statements on the evening of the proposed filing. (E.g.,
                27 Ex. 1 at 1; J. Cheng Decl. ¶ 3.) A few days prior to the mutual exchange of letter-brief inserts, the

                28 moving party circulates a template/shell, which includes a proposed introduction and a description
                   of the relief sought. (Id.)
                                                                                            Case No. 3:19-cv-04238-MMC (RMI)
05829-00002E/12394863.1       PLAINTIFFS’ WRITTEN REQUEST RE THE PROCEDURE FOR DISCOVERY LETTER-BRIEFS
                          Case 3:19-cv-04238-MMC Document 299 Filed 10/26/20 Page 3 of 4




                 1 deviating from this procedure . . . would require Plaintiffs to provide their position statement within

                 2 the next ~9 hours . . . .”); Illman General Standing Order at ¶ 13(a) (“Within five (5) business days

                 3 of the lead trial counsels’ meet and confer session, the parties shall file a detailed joint letter”).)

                 4           There is no legitimate reason for Defendants’ refusal to provide their position statements

                 5 under the established procedure or, especially, to belatedly inform Plaintiffs of Defendants’ refusal

                 6 at the eleventh hour. Tellingly, Vade’s counsel provided only one reason for its sudden departure

                 7 from the parties’ prior practice: the two prospective letter-briefs are raised by Plaintiffs to compel

                 8 discovery from Defendants. (Ex. 1 at 2 (“Since these are Plaintiffs’ motions, we do not agree to a

                 9 mutual exchange.”).) However, the prior joint letter-briefs involved the mutual exchange of position

                10 statements regardless of moving party, including for letter-briefs brought by Defendants. (See, e.g.,

                11 J. Cheng Decl. ¶ 3.) Nor can Defendants argue that they need Plaintiffs’ position statements in order

                12 to prepare their own. Even if Defendants did not grasp Plaintiffs’ positions during the lead counsel

                13 conference (which is unlikely given that the entire purpose of the conference is to try to resolve the

                14 dispute), Plaintiffs’ written correspondence alone details the parties’ positions. (Ex. 1 at 3, 12–13;

                15 Ex. 2 at 1–2.) In fact, it appears that the only reason for Defendants’ new procedure, which is being

                16 introduced just 7 weeks before fact discovery cutoff, is to have an inimical effect on Plaintiffs’

                17 ability to resolve numerous outstanding discovery issues (see, e.g., Ex. 1 at 10–13), starting by

                18 shortening Plaintiffs’ time to prepare their position statements by two full days. (Id. at 2 (“Rather,

                19 please also provide us with Plaintiffs’ letter brief insert(s) at least two full business days in advance

                20 of filing . . . .”)

                21           Therefore, pursuant to Paragraph 13(b) of the Court’s General Standing Order, Plaintiffs

                22 respectfully request that the Court order Defendants to provide their position statements for all future

                23 joint letter-briefs according to the procedure that the parties have used throughout this case, i.e.,

                24 through simultaneous, mutual exchange on the evening 5 business days after the lead counsel meet-

                25 and-confer. If Defendants again refuse to or fail provide their position statements accordingly,

                26 Plaintiffs ask that the Court grant Plaintiffs prospective leave to file their position statements without

                27 Defendants’ statements, in order to avoid any future delay.

                28

                                                                                             Case No. 3:19-cv-04238-MMC (RMI)
05829-00002E/12394863.1       PLAINTIFFS’ WRITTEN REQUEST RE THE PROCEDURE FOR DISCOVERY LETTER-BRIEFS
                          Case 3:19-cv-04238-MMC Document 299 Filed 10/26/20 Page 4 of 4




                 1 DATED: October 26, 2020                 Respectfully Submitted,

                 2

                 3                                           By /s/ Jodie W. Cheng

                 4                                             QUINN EMANUEL URQUHART &
                                                               SULLIVAN, LLP
                 5                                             Sean S. Pak (SBN 219032)
                                                               seanpak@quinnemanuel.com
                 6                                             Iman Lordgooei (SBN 251320)
                                                               imanlordgooei@quinnemanuel.com
                 7                                             50 California Street, 22nd Floor
                                                               San Francisco, CA 94111
                 8                                             Telephone: (415) 875-6600
                                                               Facsimile: (415) 875-6700
                 9

                10                                             JWC LEGAL
                                                               Jodie W. Cheng (SBN 292330)
                11                                             jwcheng@jwc-legal.com
                                                               One Market Street
                12                                             Spear Tower, 36th Floor
                                                               San Francisco, CA 94105
                13                                             Telephone: (415) 293-8308

                14                                             Attorneys for Plaintiffs Proofpoint, Inc. and
                                                               Cloudmark LLC
                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                                                     Case No. 3:19-cv-04238-MMC (RMI)
05829-00002E/12394863.1       PLAINTIFFS’ WRITTEN REQUEST RE THE PROCEDURE FOR DISCOVERY LETTER-BRIEFS
